DAWKINS, District Judge.
This is a suit upon a war risk insurance policy. Defendant has exeepted to the jurisdiction of the court on the ground that plaintiff did not mail a copy of the petition and citation to the Attorney General and file with the elerk of this court certificate showing that the same had been done in compEance with *712section 763 of title 28, TJ. S. C. (28 USCA § 763). Service was made on the district attorney, as required.
I do not think the omission is jurisdictional, but that the government is entitled to have further proceedings herein stayed until the copies have been sent by registered mail to the Attorney General and the certificate filed with the clerk, as provided by the statute.
Twenty days from the filing of this memorandum will therefore be allowed plaintiff within which to comply with the law, and, failing so,to do, the suit will be dismissed.